June 12, 2012




                                     JUDGMENT

                       The Fourteenth Court of Appeals
                              ANDREW HAUT, Appellant

NO. 14-10-01224-CV                        V.

  GREEN CAFE MANAGEMENT, INC. AND ALABAMA GREEN, LLC, Appellees
                     ____________________



       This cause, an appeal from the judgment in favor of appellees, Green Café
Management, Inc. and Alabama Green, LLC, signed November 10, 2010, was heard on
the transcript of the record. We have inspected the record and find no error in the
judgment. We order the judgment of the court below AFFIRMED.

       We order appellant, Andrew Haut, to pay all costs incurred in this appeal. We
further order this decision certified below for observance.